DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 4-15, 17-23, and 25 under 35 U.S.C. 102(a)(2) and claims 2, 3, and 16 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 2, 5, 7-14, 16, 22, and 25 have been amended, claims 6, 24, and 26-49 have been cancelled, and claims 50-70 have been added to the claim set.  Thus, claims 1-5, 7-23, 25, and 50-70 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John DeAngelis on January 14, 2021.  The application has been amended as follows: 

Claims 57-70 (Cancelled)

Allowable Subject Matter
Claims 1-5, 7-23, 25, and 50-56 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Tran [U.S. Patent Publication 2013/0211291], discloses a monitoring system notifying an emergency service in the event of a detected event where an event can be the detection of a fall (paragraph 0010) and a monitored person wearing a portable movements used for capturing movement and transmitting said movement to a responder (paragraph 0010).  The second most similar art of record, Hresko et al. [U.S. Patent Publication 2017/0095674], a user setting a time delay for a treatment when an alert is activated (paragraph 0183).  However, no art of record discloses a second sensor used for determining second real-time parameter values where the second real-time parameters differ from the first real-time parameters obtained by a first sensor and an analysis component only determining of the second real-time parameter values exhibit a second relationship relative to the second reference parameter values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689